Citation Nr: 1501583	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript is in the record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his diagnosed tinnitus is causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board, in the instant decision, grants service connection for tinnitus.  As this is the only issue addressed on the merits at this time, and this represents a complete grant of this issue, there is no need to further address the VCAA. 

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran contends he has tinnitus that is related to his military service, specifically his in-service exposure to loud engine noise while providing assistance in the motor pool. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

As noted above, the Veteran's DD-214 shows that his military occupational specialty (MOS) was a vehicle mechanic.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  The Veteran's reports of noise exposure in service is conceded.  

The Veteran filed his claim seeking service connection for hearing loss and tinnitus in October 2010.  The Veteran stated in his application that he first began to experience symptoms of tinnitus in 1968. 

At his June 2011 VA examination, the Veteran reported experiencing intermittent symptoms of tinnitus for "a long time."  The examiner stated that the Veteran was uncertain of the onset.  However, at his November 2014 Board hearing, the Veteran stated that he has experienced symptoms of tinnitus since active duty service.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  The Board finds the Veteran credible.

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since that time - based on the Veteran's statements.  The Board acknowledges that the record includes a negative nexus opinion from the June 2011 VA examiner, which was based, in part, on the fact that there was no documented complaint of tinnitus in the Veteran's service treatment records.  

However, affording the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran claims that he is entitled to service connection because bilateral hearing loss was the result of acoustic trauma due to being in close proximity to engines while working on the motor pool.  At his November 2014 hearing, the Veteran stated that he was occasionally assigned to assist in driving tanks without hearing protection. The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  The Veteran's DD-214 shows that his military occupational specialty (MOS) was as a vehicle mechanic (63C20).  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Regarding review of the service treatment records, the Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards.  

The Veteran's November 1966 enlistment examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
15 (25)
--
0 (5)
LEFT
5 (20)
5 (15)
10 (20)
--
0 (5)

His May 1969 separation examination revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0 
15
0
0
LEFT
5
5
10
0
0

The Veteran's service treatment records do note that in February 1967, he complained of ear ache in his right ear and was diagnosed with otitis media.  However, the remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss during active service.  

The Board notes, that under Hensley, there was some indication of right ear hearing loss at the 2000 Hertz level upon entry into service.  Further, the Veteran has recently submitted letters he wrote during service that document him having hearing loss.

The Veteran was afforded a VA examination in June 2011, where he was diagnosed as having bilateral sensorineural hearing loss.  In review of this opinion, the Board notes that the examiner indicated that the hearing thresholds were normal upon entry into service, which, as noted above, is countered by the 2000 Hertz finding in the November 1966 service audiogram.  Further, the examiner indicated, essentially, that the Veteran did not report hearing loss during service.  This finding is countered by the letters the Veteran recently submitted that document perceived hearing trouble during service.  In addition, the examiner indicated that the examination was completed based on review of the claims file, but that the examiner did not review private treatment records.  There are, however, relevant private treatment records of file.  For these reasons, the Board finds that a remand is necessary in order to obtain another VA examination that is based on a fuller and more accurate review of the claims file.  The Board again stresses that the examiner should fully consider the contents of the letters the Veteran wrote during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a bilateral hearing loss disability related to the Veteran's military service? 

The examiner should specifically consider the letters of file written by the Veteran during service that make reference to experiencing a hearing loss, and the results of the audiograms of file (the converted ASA to ISO findings of the November 1966 test are contained in this remand).  The examiner should consider whether the current hearing loss disability developed after service due to the conceded in-service acoustic trauma; in this regard, the Veteran is service-connected for tinnitus.

A complete rationale must be provided for all opinions rendered.
 
2.  After completing the above, and any other development as may be indicated, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to obtain additional development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


